Case 3:18-cv-01740-JPG Document 61 Filed 10/29/20 Page 1 of 4 Page ID #210




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DAVID D. DOWDY,

        Plaintiff,

                v.                                         Case No. 18-cv-1740-JPG

 MUHAMMAD H. SULIMAN,

        Defendant/Third-Party Plaintiff,

                v.

 USF HOLLAND, LLC,

        Third-Party Defendant.


                              MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of third-party defendant USF

Holland, LLC (“Holland”) to dismiss defendant Muhammad H. Suliman’s third-party

contribution claim for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6) or, in the alternative, to strike the Third-Party Complaint pursuant to Federal Rule of

Civil Procedure 14(a)(4) (Doc.52). Suliman has responded to the motion (Doc. 53).

       This case involves a vehicle accident between plaintiff David D. Dowdy and Suliman.

Both were driving tractor-trailers—Dowdy for his employer Holland—at the time of the

accident. Dowdy sued Suliman. Suliman, in turn, sued Holland in a Third-Party Complaint

for contribution based on its alleged failure to adequately inspect and maintain the tractor-

trailer Dowdy was driving and failure to adequately train Dowdy about its use.

       When considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all
Case 3:18-cv-01740-JPG Document 61 Filed 10/29/20 Page 2 of 4 Page ID #211




allegations in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To avoid dismissal under Rule 12(b)(6) for

failure to state a claim, a complaint must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This requirement is

satisfied if the complaint (1) describes the claim in sufficient detail to give the defendant fair

notice of what the claim is and the grounds upon which it rests and (2) plausibly suggests that

the plaintiff has a right to relief above a speculative level. Bell Atl., 550 U.S. at 555; see

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); EEOC v. Concentra Health Servs., 496 F.3d 773,

776 (7th Cir. 2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl., 550 U.S. at 556). “Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679.

        In Bell Atlantic, the Supreme Court rejected the more expansive interpretation of Rule

8(a)(2) that “a complaint should not be dismissed for failure to state a claim unless it appears

beyond doubt that the plaintiff can prove no set of facts in support of his claim which would

entitle him to relief,” Conley v. Gibson, 355 U.S. 41, 45-46 (1957). Bell Atl., 550 U.S. at 561-

63; Concentra Health Servs., 496 F.3d at 777. Now “it is not enough for a complaint to avoid

foreclosing possible bases for relief; it must actually suggest that the plaintiff has a right to

relief . . . by providing allegations that ‘raise a right to relief above the speculative level.’”

Concentra Health Servs., 496 F.3d at 777 (quoting Bell Atl., 550 U.S. at 555). It must contain

“more than labels and conclusions, and a formulaic recitation of the elements of a cause of


                                                  2
Case 3:18-cv-01740-JPG Document 61 Filed 10/29/20 Page 3 of 4 Page ID #212




action will not do.” Bell Atl., 550 U.S. at 555. If the factual detail of a complaint is “so

sketchy that the complaint does not provide the type of notice of the claim to which the

defendant is entitled under Rule 8,” it is subject to dismissal. Airborne Beepers & Video, Inc.

v. AT&T Mobility LLC, 499 F.3d 663, 667 (7th Cir. 2007).

       The Court has reviewed Suliman’s Third-Party Complaint and concludes that he does

not plead sufficient facts to give Holland notice of the basis of his claim or to plausibly

suggest he has a right to relief above the speculative level. Indeed, aside from the basic facts

about the accident, his Third-Party Complaint pleads only labels and legal conclusions about

what Suliman claims Holland did wrong. In fact, his entire statement of how Holland was

negligent amounts to this: it had a duty to exercise reasonable and ordinary care to inspect

and maintain the tractor-trailer Dowdy was driving, and it breached that duty by failing to

perform it. Third-Party Compl. ¶¶ 11 & 12 (Doc. 47 at 2-3). His pleading about how

Holland’s conduct caused Dowdy’s injuries are just as bare-bones: Dowdy was injured as a

result of Holland’s negligence. Third-Party Compl. ¶ 13 (Doc. 47 at 3). Suliman has not

alleged a single fact as to how Holland accomplished the alleged negligence or how it led to

Dowdy’s injury. Such sketchy pleading does not give Holland fair notice about what it is

accused of doing, does not plausibly suggest a right to relief, and is not enough under the Bell

Atlantic/Iqbal standard to withstand dismissal. Accordingly, the Court will grant Holland’s

motion to dismiss (Doc. 52) but will allow Suliman a reasonable amount of time to file an

amended pleading curing the factual deficiencies. The dismissal of the current Third-Party

Complaint obviates the need to consider whether it should be stricken under Rule 14(a)(4).

       For the foregoing reasons, the Court:

   •   GRANTS Holland’s motion to dismiss (Doc. 52);


                                                3
Case 3:18-cv-01740-JPG Document 61 Filed 10/29/20 Page 4 of 4 Page ID #213




   •   DISMISSES the Third-Party Complaint without prejudice: and

   •   ORDERS that Suliman shall have 21 days to file an amended pleading.

IT IS SO ORDERED.
DATED: October 29, 2020


                                                 s/ J. Phil Gilbert
                                                 J. PHIL GILBERT
                                                 DISTRICT JUDGE




                                           4
